If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



LORRIE SCHAFER,                                                    UNPUBLISHED
                                                                   February 19, 2019
               Plaintiff-Appellant,

v                                                                  No. 341972
                                                                   Ingham Circuit Court
MID-MICHIGAN ORTHOPAEDIC INSTITUTE,                                LC No. 16-000838-CD
PLLC,

               Defendant-Appellee.


Before: M. J. KELLY, P.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

       Plaintiff appeals by right the trial court’s order granting summary disposition in favor of
defendant under MCR 2.116(C)(10) (no genuine issue of material fact). We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

      Plaintiff was diagnosed with breast cancer in May 2008. She had a breast biopsy, a
lymph node biopsy, and a surgical procedure to insert a port for chemotherapy, followed by nine
months of chemotherapy and nine weeks of radiation. Her cancer then went into remission.

        In April 2013, plaintiff was hired by defendant as a medical biller in defendant’s East
Lansing office. Her duties included posting and accepting money from patients in person,
answering the telephone, and working on accounts receivable from insurers and private pay
patients. During conversations with the other female employees in the office, including her
supervisor, Sandra Hart, plaintiff revealed her history of breast cancer and the fact that she
wished eventually to have a mastectomy, which would involve a series of three surgeries.

       On or about January 13, 2014, plaintiff had the first surgery. She was off work until
February 24, 2014, when she returned to work for four hours per day, three days per week. She
returned to work full time in April 2014. On or about August 18, 2014, she underwent the
second surgery, and was off work for two weeks before returning full time. On or about
December 4, 2014, plaintiff underwent the third surgery for fat grafting, and was off work for
three weeks before returning full time.


                                               -1-
        During 2015, plaintiff continued to suffer pain and associated discomfort, and received
sporadic medical treatments and occupational therapy. Eventually, she decided to undergo a
fourth surgery to have her breast implants removed because they were irritating her tissue and
nerves. She discussed the best date for scheduling this surgery with Ms. Hart, who stated that
April 2016 would be the best time.

        On or about October 8, 2015, plaintiff was admitted to the hospital for a kidney infection.
She was discharged on October 15 and returned to work on October 16. Upon her return, Ms.
Hart gave her a memorandum entitled “Attendance Issues, Set Hours and Expectations,” which
stated in pertinent part:

       RE:     Attendance Issues, Set Hours and Expectations

       As you know, we do not have extra staff to fill in when others are absent. Your
       numerous absences affect all aspects of the business, especially your co-workers.
       This has become an added burden and must change. Your absences have been
       ongoing since your hire and your attendance records are going to be reviewed.

       Currently you have only one physician’s surgical billing to be responsible for.
       There is no reason that this and your other responsibilities including insurance and
       patient A/R cannot be accomplished during normal business hours (Monday thru
       Thursday 8:00 am thru 5:00 pm and Friday 8:00 am thru 2:00 pm).

       There is no justification for your presence here other than those prescribed times
       unless otherwise authorized by either Dr. Sauchak or myself. Working outside of
       those hours without authorization may result in disciplinary action, up to and
       including termination of employment.

The memo finished with the following:

       Expected changes from you: 1. Improvement in attendance, 2. Dedicate your first
       priority to the responsibilities of the Billing Department, 3. Work only the
       established hours unless approved.

       Your overall performance will be reviewed again in 90 days.1 Improvement and
       changes are expected in all areas listed above.

Dr. Sauchak, one of four orthopedic surgeons at defendant’s clinic and the managing partner at
the time, was copied on the memo. According to plaintiff, right after Hart gave her the
attendance memo, Hart and other employees began “treating [her] differently” and “nitpick[ing]
her work.”



1
  Plaintiff testified that the performance review, which was supposed to take place after 90 days,
did not occur.


                                                -2-
         After she received this memo, plaintiff briefly talked to Hart about it and Hart told her
that if she had any concerns she should see Dr. Sauchak. Plaintiff met with Dr. Sauchak and told
him that she always had doctor’s excuses for her absences and they were always approved by
defendant. She told him that she felt that Hart was harassing her. Dr. Sauchak told her that she
did not have to worry about losing her job due to her absences.

        On November 12, 2015, Hart wrote Dr. Sauchak a letter describing an interaction that she
had with plaintiff on November 10, 2015. The letter stated that plaintiff had taken an extended
lunch break and at closing time told Hart that she was going to make up her time by staying late.
Hart told plaintiff that she could not do so, given that she had electively taken a long lunch.
Plaintiff punched out and left. As Hart was on her way home, plaintiff called her on her cell
phone. Plaintiff was upset and afraid that she was going to lose her job. Later that evening, Hart
received a text message from plaintiff indicating she wanted to talk with her. The next morning,
Hart met with plaintiff. Plaintiff was defensive, claiming that Hart had no right to speak to her in
‘that tone’ and no right to deny her request to work late. According to the letter, plaintiff told
Hart that she had been disrespectful to her, that she feared that her absences were going to cause
her to lose her job, that if she were to lose her job due to her absence for an upcoming surgery,
she knew her rights under the Americans with Disabilities Act (ADA) and that she had spoken to
an attorney. The letter concluded with Hart stating that she and plaintiff had mutually worked
out a schedule. Hart testified at her deposition that she drafted the letter because she felt obliged
to inform Dr. Sauchak that plaintiff had stated that she had spoken to an attorney. Hart did not
recall whether Dr. Sauchak ever spoke to her about the letter.

        In the meantime, plaintiff was put on a waiting list for her fourth surgery. On February
23, 2016, she learned that there had been a cancellation and that she would be scheduled for
surgery the following day. She underwent the surgery on February 24, remained in the hospital
for two days, and was off work until April 18, 2016. On April 30, 2016, plaintiff was diagnosed
with strep throat and pinkeye as a result of her weakened immune system. She was off work
until May 9, 2016.

        Shortly thereafter, an incident occurred that, according to defendant, led to plaintiff’s
discharge. On May 11, 2016, plaintiff wrote on the attendance board that she would be taking
May 13 off. When Hart inquired about that, plaintiff claimed she that had done this as a joke,
and that she was not actually going to take May 13 off. The next day, Hart yelled at her about it
and, when plaintiff assured her that it was only a joke, said, in front of other employees: “It’s not
funny. You’ve missed so much work, and your work is so far behind.” Plaintiff subsequently
met with Dr. Sauchak and told him that she felt she was being harassed over her absences due to
her surgeries. She also complained that in the past Hart had let her make up time after hours but
lately would not allow her to do so.

       Later in the day, Hart approached plaintiff and asked if she was alright. Plaintiff replied,
“Yes, except for the fact that you’re harassing me today.” Hart informed plaintiff, “I’ve had
complaints you’re slurring your words.” Plaintiff asked whether she was slurring her words at
that moment, and Ms. Hart said that she was not. Plaintiff asked who had said that she was




                                                -3-
slurring her words, and Ms. Hart answered that “Laura” and another employee had told her that.2
Later that day, plaintiff confronted Laura and two other employees, offering to take a blood test
to prove that she was not intoxicated.3 Plaintiff denied yelling, but admitted to being “frustrated”
and raising her voice.

        Plaintiff later apologized to Laura. She testified that there were no patients left in the
office when she confronted the co-workers. After the incident, Heather Trochak, the office
manager, sent plaintiff home for the rest of the day. When she left, plaintiff called Dr. Sauchak
and again told him that she felt she was being harassed for missing time due to surgeries.
Plaintiff testified that she asked Dr. Sauchak if she was going to be fired and whether she needed
to contact an attorney, and that he responded “Lorrie, I wish you hadn’t said, you know, anything
about an attorney. Now I have to contact my attorney.” Dr. Sauchak told her that he would have
to look into the situation before making a decision as to the next step and that he would call her
the next day. Plaintiff then registered a grievance with the Michigan Department of Civil Rights
by telephone. When Dr. Sauchak called her the next day (Friday, May 13), she told him that she
had filed a grievance to “protect herself” and again said that she felt threatened and harassed.

         On May 19, 2016, plaintiff was admitted to the hospital with an infection; she was
discharged on May 26, 2016. Within a day after arriving home, a letter addressed to plaintiff
from defendant, signed by Dr. Sauchak and dated May 25, 2016, arrived in the mail. In pertinent
part it read:

       Ms. Schafer:

       This letter is to inform you that your employment with Mid-Michigan
       Orthopaedic Institute, PLLC (‘MMOI’), as an at will employee working in
       medical billing is terminated effective May 25, 2016.

       You have failed to adhere to the employee conduct and work rules outlined in the
       MMOI employee handbook. . . .

       On May 11, 2016 and May 12, 2016 you had several angry outbursts, confronted
       employees in a hostile manner and disrupted the workplace with your behavior
       (violation of Policy No. 2003, 2029, and 2031). You were sent home early by a
       supervisor on May 12, 2016. Since that date, it was also discovered that you were
       conducting personal business on your work email during working hours (violation



2
 Plaintiff later found out that Laura had not told Hart that plaintiff was slurring her words. At
her deposition, Hart admitted she had mistakenly named Laura as a source of that information.
3
  Plaintiff also sent Dr. Sauchak a text message advising that she had been accused of slurring
her words and asking if her words sounded slurred when she spoke to him earlier. In a second
text message to Dr. Sauchak that day, plaintiff stated that his and Hart’s expectations of her were
“against the law” due to her cancer and immune system deficiency.


                                                -4-
       of Policy No. 2019). For example, you were scheduling a ‘shower’ at Lansing
       Quality Suites. This misconduct is unacceptable.

       You have not been able to maintain the standards required by MMOI and failed to
       adhere to the employee conduct and work rules; therefore, your services as a
       MMOI employee are terminated effective May 25, 2016. As you know, it is clear
       from your conduct that cause for termination exists.

         Dr. Sauchak testified at his deposition that he made the decision to terminate plaintiff’s
employment after conducting an internal investigation into the May 12, 2016 incident. He
testified that his decision to terminate plaintiff was solely due to plaintiff’s angry and threatening
outburst at the office on May 12, 2016.

         Hart testified at her deposition that on May 12, 2016 she received a call from the front
desk stating that plaintiff was slurring her words. She and another employee then asked plaintiff
if she was alright, and plaintiff said that she was fine. A short time later Hart was told that
plaintiff had been confronting other employees, wanting to know who had stated that she was
slurring her words. She heard plaintiff confront another employee, and testified that plaintiff was
argumentative but that she could not see whether plaintiff was being violent. She also did not
know whether plaintiff had threatened anyone. Hart testified that she and another employee
went into Trochak’s office and locked the door to avoid a confrontation with plaintiff. Hart
testified that she was told by other employees that plaintiff went “all through the office”
demanding to know who had stated that she had slurred her words. Hart testified that to her
knowledge, plaintiff’s subsequent termination was based on her outburst and conduct that day.

        On October 31, 2016, plaintiff filed a complaint alleging retaliatory discharge under the
Persons With Disability Civil Rights Act (PWDCRA or “the Act”), MCL 37.1101 et seq. She
asserted that she was discharged in retaliation for asserting her rights under the Act to be free
from harassment/discrimination due to her disability.

        On November 15, 2017, defendant moved for summary disposition under
MCR 2.116(C)(8) and (C)(10). After a hearing, the trial court granted the motion, holding in
part that plaintiff had not engaged in a “protected activity” under the PWDCRA because plaintiff
was not a “disabled” employee. The court stated:

       The first element is that the Plaintiff engaged in a protected – protected activity.
       Well, I don’t know how exactly under these facts the Plaintiff could have been
       engaging in a protected activity without having a disability that Plaintiff was
       attempting to protect.

The court went on to state:

       Under the disability definition in the statute, MCL 37.1103(D), it is specifically
       an exception to being considered disabled under the statute if your condition is
       something that interferes with your ability to perform the duties of a particular
       position. . . . In this case, there is actual missed time. There is a discussion about
       the missed time. And to the extent that Plaintiff argues that her condition was

                                                 -5-
       such that she needed to miss time and couldn’t do her job, she doesn’t fit within
       the statute to begin with. So she’s not a disabled employee. . . . So I’m not sure
       where the Plaintiff establishes that she – she either has a disability that is
       protected or if she does, that she meets the elements to establish a prima facie
       case. That is, that she engaged in protected activity. . . .

       The trial court also held that plaintiff had not met her burden of proving a causal
connection between her alleged protected activity and her termination, noting that Dr. Sauchak
had testified, and the documentary evidence showed, that plaintiff’s termination was not based
on absenteeism but on the May 12, 2016 incident in which she had confronted other employees.

       This appeal followed.

                                II. STANDARD OF REVIEW

       This Court reviews de novo a trial court’s decision on a motion for summary disposition.
Miller v Farm Bureau Mut Ins Co, 218 Mich App 221, 233; 553 NW2d 371 (1996). When
deciding a motion under MCR 2.116(C)(10), a court must consider affidavits, pleadings,
depositions, admissions and other documentary evidence submitted by the parties in the light
most favorable to the party opposing the motion. Greene v A P Prods, Ltd, 475 Mich 502, 507;
717 NW2d 855 (2006). The motion “tests the factual support for the claim and should be
granted if there is no genuine issue as to any material fact and the moving party is entitled to
judgment as a matter of law. West v General Motors Corp, 469 Mich 177, 183; 665 NW2d 468
(2003). A genuine issue of material fact exists when the record, giving the benefit of reasonable
doubt to the opposing party, leaves open an issue upon which reasonable minds might differ. Id.

      We review de novo issues of statutory interpretation. Dep’t of Transp v Tomkins, 481
Mich 184, 190; 749 NW2d 716 (2008).

                                        III. ANALYSIS

       The trial court did not err by granting summary disposition in favor of defendant under
MCR 2.116(C)(10), because plaintiff failed to raise a genuine issue of material fact regarding
causation. We therefore do not address whether plaintiff was engaged in a protected activity.

       The PWDCRA (formerly the Handicappers’ Civil Rights Act (HCRA), see Peden v City
of Detroit, 470 Mich 195, 203; 680 NW2d 857 (2004), prohibits discrimination against
individuals because of their handicapped status in the areas of employment, housing, and public
accommodations. Chmielewski v Xermac, Inc, 457 Mich 593, 601; 580 NW2d 817 (1998). With
respect to employment, the purpose of the PWDCRA is to mandate “the employment of the
handicapped to the fullest extent reasonably possible.” Id. MCL 37.1202 provides in pertinent
part:

       (1) Except as otherwise required by federal law, an employer shall not:

              (b) Discharge or otherwise discriminate against an individual with respect
       to compensation or the terms, conditions, or privileges of employment, because of


                                               -6-
       a disability or genetic information that is unrelated to the individual’s ability to
       perform the duties of a particular job or position.

MCL 37.1602(a) governs retaliation, and provides:

       A person or 2 or more persons shall not do the following:

              (a) Retaliate or discriminate against a person because the person has
       opposed a violation of this act, or because the person has made a charge, filed a
       complaint, testified, assisted, or participated in an investigation, proceeding, or
       hearing under this act. [MCL 37.1602(a).]

        A plaintiff bears the initial burden of establishing a prima facie case of retaliatory
discharge. Roulston v Tendercare, Inc, 239 Mich App 270, 280; 608 NW2d 525 (2000). To
establish a prima facie case of retaliation under MCL 37.1602(a), a plaintiff must establish: (1)
that he or she engaged in a protected activity, (2) that this was known by the defendant, (3) that
the defendant took an employment action adverse to the plaintiff, and (4) that there was a causal
connection between the protected activity and the adverse employment action. Aho v Dep’t of
Corrections, 263 Mich App 281, 288-289; 688 NW2d 104 (2004); DeFlaviis v Lord & Taylor,
Inc, 223 Mich App 432, 436; 566 NW2d 661 (1997).

       If the plaintiff establishes a prima facie case, a presumption of retaliation arises, which
the defendant can rebut by offering a legitimate, nonretaliatory business reason for the adverse
employment action. Aho, 263 Mich App at 289. If the defendant provides such a reason, the
burden shifts back to the plaintiff to prove that the legitimate reason offered by the defendant
was not the true reason but merely a pretext for the adverse employment action. Id.4

        Here, the trial court found that plaintiff had failed to meet her burden of showing both
that she was engaged in a protected activity and that her termination was causally connected to
that activity. We affirm based on the trial court’s finding that plaintiff had not shown a causal
connection between any protected activity and her termination.

                                  A. PROTECTED ACTIVITY

        Plaintiff argues that the trial court erred by holding that she was not disabled under the
PWDCRA and therefore had not engaged in any protected activity under the Act. The trial court
held that plaintiff was not “disabled” within the meaning of the Act, because the PWDCRA
definition of disability is a characteristic that is “unrelated to the individual’s ability to perform
the duties of a particular job or position,” see MCL 37.1103, and plaintiff’s cancer and immune
deficiency had caused her to miss work and be unable to perform her job. In essence, the trial


4
  The burden-shifting applies to cases with circumstantial evidence. If direct evidence of
discrimination or retaliation exists, the burden-shifting does not occur. DeBrow v Century 21
Great Lakes, Inc, 463 Mich 534; 620 NW2d 836 (2001). The instant case involves
circumstantial evidence, as plaintiff acknowledges.


                                                 -7-
court held that plaintiff was required to show that she had a valid claim under the PWDCRA
before she could succeed on a claim for retaliatory discharge based on plaintiff’s opposition to a
violation of the Act. MCL 37.1602(a).

         There is no published authority that directly speaks to whether a valid disability under the
PWDCRA is a prerequisite to a claim for retaliatory discharge for opposing a violation of the act.
While we have held that a plaintiff is required to show that she is disabled in order to make out a
prima facie case for discrimination under the PWDCRA, see Lown v JJ Eaton Place, 235 Mich
App 721, 727; 598 NW2d 633 (1999), neither this Court or our Supreme Court has held the same
for a claim for retaliatory discharge for opposing discrimination under the act. In fact, when
discussing the identically-worded antiretaliation provision under the HCRA, this Court stated
that “ ‘[r]egardless of the vagueness of the charge or the lack of formal invocation” of the
protections of the HCRA, “if an employer's decision to terminate or otherwise adversely effect
[sic] an employee is a result of that employee raising the spectre of a discrimination complaint,
retaliation prohibited by the act occurs.’ ” Mitan v Neiman Marcus, 240 Mich App 679, 681;
613 NW2d 415 (2000). It could be argued that plaintiff’s assertion to Dr. Sauchak that she had
filed a grievance with the Department of Civil Rights5 based on discrimination and harassment
due to her disability raised such a spectre, even if she would not have prevailed on a claim for
discrimination under the PWDCRA. 6

       In any event, we need not, and do not, decide the issue, because the trial court correctly
determined that plaintiff had failed to carry her burden with regard to causation.

                                         B. CAUSATION

         To establish a “causal connection” between the protected activity and the adverse
employment action, a plaintiff must demonstrate that his or her participation in the protected
activity was a “significant factor” in the employer’s adverse employment action, not merely that
there was some causal link between the two events. Barrett, 245 Mich App at 315; Aho, 263
Mich App at 289. Mere discriminatory or adverse action will not suffice as evidence of
retaliation unless the plaintiff demonstrates a clear nexus between such action and the protected
activity. Id., citing Mitan, 240 Mich App at 681-682. Mere temporal proximity is not enough;
the plaintiff has to show that the employer took adverse employment action because of the
plaintiff’s protected activity, rather than merely showing that the employer disciplined him or her


5
  It appears that plaintiff may not have formally filed her grievance in writing until after her
termination, although she told Dr. Sauchuk that she had made a telephone call to the Department
of Civil Rights concerning such a grievance.
6
  The United States Court Of Appeals for the Sixth Circuit has so held. See MacDonald v UPS,
430 Fed Appx 453, 464 (CA 6, 2011) (applying in part Michigan’s PWDCRA) (stating that “a
retaliation claim under PWDCRA does not require that the underlying charge [of opposing a
violation of the PWDCRA] have merit, but only that the charge be made.” Decisions of lower
federal courts are, of course, not binding on this Court. See Abela v Gen Motors Corp, 469 Mich
603, 607; 677 NW2d 325 (2004).


                                                -8-
after the protected activity occurred. See West v General Motors Corp, 469 Mich 177, 185-187;
665 NW2d 468 (2003).

       Here, Dr. Sauchak testified specifically that he terminated plaintiff’s employment solely
because of the May 12, 2016 incident:

       I know that Lorrie was confronted at the checkout desk initially, and when I say
       confronted, in a non-threatening manner. I know that she had outbursts that were
       described to me from multiple people in the office. Some of the adjectives that
       were used were postal, ballistic, threatening. I know that she was pounding on a
       door at some point; I believe it was the office manager’s door, where two
       employees were, I guess for lack of a better term, hiding.

               . . . . I know that she was disruptive in the front office when patients were
       checking in. I know that a provider was in the office, Dr. Dunn, specifically
       seeing patients and it disrupted his office.

               After I put this together and got my facts together, and was eventually able
       to talk to Heather, I made the decision that this was unacceptable behavior, and
       that this incident directly violated our office policy, was very extreme, and
       unacceptable. I sought legal counsel, and terminated her employment because of
       this incident, period.

        Plaintiff points to no direct or circumstantial evidence, other than temporal proximity,
that her termination was due to her alleged protected activity under the PWDCRA. It is
undisputed that her dismissal occurred after she had complained about being harassed and told
Dr. Sauchak that she had filed a grievance. Besides this temporal proximity, the only evidence
she points to in support of a causal connection is the comment made by Dr. Sauchak when she
told him she had contacted an attorney: “I wish you hadn’t done that, Lorrie.” This does not
amount to evidence upon which reasonable minds could differ as to whether plaintiff’s
termination was caused by her assertion of rights under the Act. West, 469 Mich at 183. Other
than that isolated and rather innocuous comment by Dr. Sauchak, plaintiff presented no evidence
of actions or statements by agents of defendant that suggest a causal connection between any
protected activity and her termination. Plaintiff’s participation in any protected activity is linked
to the subsequent adverse employment action only by “conjecture and speculation.” Aho, 263
Mich App at 289. Speculation and conjecture are insufficient to create a genuine issue of
material fact. Ghaffari v Turner Constr Co (On Remand), 268 Mich App 460, 464; 708 NW2d
448 (2005).

        We find plaintiff’s citation to Henry v City of Detroit, 234 Mich App 405; 594 NW2d
107 (1999), a Whistleblower Protection Act case, unpersuasive. In Henry, this Court found that
the plaintiff was treated differently after he engaged in his protected activity, including being
subject to surveillance by his employer. Id. at 408, 414. The plaintiff was also told that his
employer was upset with him and believed that his deposition testimony (the protected activity)
would “cost the city a lot of money.” Id. at 414. These additional factors are absent here.
Although plaintiff did assert that Hart and others began to “nitpick her work” and treated her
differently after Hart gave her a disciplinary letter, this treatment began before plaintiff “raised

                                                -9-
the spectre of discrimination” under the Act and could not be causally connected to plaintiff’s
alleged protected activity. Mitan, 240 Mich App at 681. Therefore, the trial court correctly
found no genuine issue of fact that plaintiff’s alleged protected activity was not a significant
factor in defendant’s decision to terminate her.

       Affirmed.



                                                           /s/ Michael J. Kelly
                                                           /s/ Deborah A. Servitto
                                                           /s/ Mark T. Boonstra




                                             -10-